department of the treasury internal_revenue_service number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-142966-01 date date x sub1 sub2 d1 d2 d3 d4 d5 d6 dear this letter responds to your letter dated date requesting that a transfer of the stock of a subchapter_s subsidiary qsub from a first-tier subsidiary to the parent be disregarded for federal_income_tax purposes the information submitted states that x was incorporated on d1 and elected to be an s_corporation effective d2 sub1 is a wholly-owned corporation of x that was incorporated on d3 sub2 is a wholly-owned corporation of sub1 that was incorporated on d4 x filed qsub elections for sub1 and sub2 effective d5 on d6 x plans to cause sub1 to distribute the stock of sub2 to x sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation in which percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-2 of the income_tax regulations provides that for purposes of plr-142966-01 satisfying the percent stock ownership requirement in sec_1361 stock of a corporation is treated as held by an s_corporation if the s_corporation is the owner of that stock for federal_income_tax purposes in sec_1_1361-5 example x an s_corporation owns percent of the stock of y and y owns percent of the stock of z qsub elections are in effect with respect to both y and z y transfers all of its z stock to x the example concludes that the transfer of z stock does not terminate z's qsub election the example also concludes that because the stock of z is disregarded for all other federal tax purposes no gain is recognized under sec_311 based solely on the facts and the representations submitted we conclude that the distribution of the stock of sub2 from sub1 to x will be disregarded for federal tax purposes except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether sub1 or sub2 are valid qsubs for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter
